           Case 1:20-cv-04983-AJN Document 15
                                           16 Filed 09/23/20
                                                    09/24/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 2020                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620


                                                                               September 23, 2020
Via ECF

Honorable Alison J. Nathan.
United States District Judge                              9/24/2020
40 Foley Square
New York, NY 10007

                 Re:      Miranda Franco et al v. Mi Barrio Meat Market Inc. et al
                          20-cv-04983

Dear Judge Nathan:

       I represent Plaintiffs in the above referenced matter and submit this letter to request and
adjournment of the Initial Conference, which is currently set for October 2, 2020. This is the first
request of its kind. The reason for the request is that Plaintiff is still in the process of serving
Defendants, and, therefore, no defendant has answered or otherwise appeared in the case.
Accordingly, Plaintiff makes this request without the consent of Defendants.

        Plaintiff thus respectfully requests that the initial conference be adjourned 30 days so that
Plaintiff can serve Defendants and so that Defendants have a chance to answer or otherwise
respond to the complaint.


                                                     /s/ Clela Errington
                                                     Clela A. Errington, Esq.


                                                                                    7KHLQLWLDOSUHWULDOFRQIHUHQFHLQWKLV
                                                                                    PDWWHULVKHUHE\DGMRXUQHGWR
                                                                                    1RYHPEHUDWSP3ODLQWLII
                                                                                    VKDOOILOHDQXSGDWHRQWKHVWDWXVRI
                                                                                    VHUYLFHZLWKLQRQHZHHNRIWKLV2UGHU
                                                                                    6225'(5('



                                                                                                            9/24/2020




                          Certified as a minority-owned business in the State of New York
